Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and presented for this examination.   Claim 1 is amended.  Claims 3-8 are newly added.
Status of Previous Rejections
112 2nd paragraph rejections are withdrawn from previous office action of 06/10/2022 in view of amendment of claim 1.
All art rejections are withdrawn from previous office action of 06/10/2022 in view of amendment and argument of claim 1.
Three new grounds of art rejections are made as follows. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/09/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aihara (JPS54116322A) in view of Chiba (JP2014205907A). 
As for claims 1-2, 4-7, it is noted instant claim 1 is amended to require “wherein the austenite has an average grain size of 10 micron or greater”.
Aihara discloses a non-magnetic steel sheet comprising within claimed range compositions as illustrated in Table 1 below. (Abstract)
Table 1
Element
Applicant
(weight %)
Aihara et al.
(weight %)
Inventive Example 10 Table 1
Page 109
Within
(weight %)
Mn
15-27
17.65
17.65
C
0.1-1.1
0.63
0.63
Si (Claim 2)
0.05-0.5
0.47
0.47
P
0-0.03
0.009
0.009
       S (Claim 2)
0-0.01
0.01
0.01
Al
0.021-0.05
0.021
0.021
            Cr
<=5
3.87
3.87
B
<=0.01
0
0
N (Claim 2)
0-0.1
0.019
0.019
Al(Claim 4)
0.005-0.05
0.021
0.021
N(Claim 5)
0.001-0.06
0.019
0.019
N(Claim 6)
0.005-0.03
0.019
0.019
Cr (Claim 7)
0.001-4
3.87
3.87


Regarding claimed composition index of sensitivity expressed by Formula 1, first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  Second, if P=0.009%, Al=0.021, B and Cr=0%, presently claimed formula 1 is 2.190, hence is expected to be less than 3.4.
Aihara differs from instant claim 1 such that it does not disclose (1) austenite in an area fraction of 95% or greater ; (2) wherein the austenite has an average grain size of 10 micron or greater.
Regarding (1), Aihara’s non-magnetic austenitic steel suggests austenite area fraction is 99% or more as evidenced by Chiba. (English Translation Page 4 last paragraph)
Regarding (2), Chiba discloses a non-magnetic steel excellent in low temperature bendability with high intensity and high strength.  Chiba’s non magnetic steel is 99% or more fraction of austenite.  An austenite grain size number is 8.0-10.5 which suggests an austenite grain size is 11.2-22.4 microns.  Hence, it supports instant amended grain size of 10 microns or more.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply austenite area fraction and grain size of Chiba, in the non-magnetic austenitic steel of Aihara for obtaining excellent low temperature bendability with high intensity and high strength.
As for claim 3, Chiba’s austenite grain size 8.0-10.5 is equivalent to 11.2-22.4 microns.  
As for claim 8, Chiba discloses B 0.001-0.006%.(English Translation Page 4 Paragraph 4)
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (WO2013095005 using US 20150211088 as English translation from IDS 03/09/2021) in view of Chiba.
As for claims 1-2 and 4-6, Kim discloses a Mn steel sheet comprising overlapping compositions as illustrated in Table 3 below.  (paragraph [0014]-[0032])  The steel sheet consists of austenite in the microstructure. (paragraph [0034])   Hence, it supports instant claim 1 required >=95% or more.
Table 3
Element
Applicant
(weight %)
Kim et al.
(weight %)
Overlap
(weight %)
Mn
15-27
10-25
15-25
C
0.1-1.1
0.4-0.9
0.4-0.9
Si (Claim 2)
0.05-0.5
0.01-2
0.05-0.5
P
0-0.03
<=0.8
0-0.03
           S (Claim 2)
0-0.01
<=0.05
0-0.01
Al
0.021-0.05
0.01-8
0.021-0.05
            Cr
<=5
0
0
B
<=0.01
0.0005-0.005
0.0005-0.005
N (Claim 2)
0-0.1
0.003-0.01
0.003-0.01
Al(Claim 4)
0.005-0.05
0.01-8
0.01-0.05
N(Claim 5)
0.001-0.06
0.003-0.01
0.003-0.01
N(Claim 6)
0.005-0.03
0.003-0.01
0.005-0.01


Regarding claimed composition index of sensitivity expressed by Formula 1, first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  Second, if P=0.01%, Al=0.021, B=0.005 and Cr=0%, presently claimed formula 1 is -1.77, hence is expected to be less than 3.4.
Kim differs from instant claim 1 such that it does not disclose instant claim 1 amended austenite grain size.
Chiba indicates instant amended austenite grain size would have been obvious to one skill in the art as indicated in the rejection of claim 1 over Aihara in view of Chiba above.
As for claim 3, Chiba’s austenite grain size 8.0-10.5 is equivalent to 11.2-22.4 microns.  
As for claim 7, Chiba’s Cr is 0.4-1.5%. (English Translation Page 4 paragraph 1)
As for claim 8, Chiba discloses B 0.001-0.006%.(English Translation Page 4 Paragraph 4)

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida (JP2011230182 from IDS 03/09/2021) in view of Chiba.
As for claims 1-2 and 4-7, Yoshida discloses a high Mn steel sheet comprising overlapping compositions as illustrated in Table 3 below. (paragraph [0023]-[0031])
The steel sheet has austenite single phase (paragraph [0003] line 1), hence meeting area ratio of 95% or greater as claimed.
Table 4
Element
Applicant
(weight %)
Yoshida et al.
(weight %)
Overlap
(weight %)
Mn
15-27
10-31
15-27
C
0.1-1.1
0.09-1.5
0.1-1.1
Si (Claim 2)
0.05-0.5
0.05-1
0.05-0.5
P
0-0.03
<=0.05
0-0.03
     S (Claim 2)
0-0.01
<=0.02
0-0.01
Al
0.021-0.05
0.003-0.1
0.021-0.05
            Cr
<=5
<=10
<=5
B
<=0.01
0
0
      N (Claim 2)
0-0.1
0.005-0.5
0.005-0.1
Al(Claim 4)
0.005-0.05
0.003-0.1
0.005-0.05
N(Claim 5)
0.001-0.06
0.005-0.5
0.005-0.06
N(Claim 6)
0.005-0.03
0.005-0.5
0.005-0.03
Cr (Claim 7)
0.001-4
<=10
0.001-4


Regarding claimed composition index of sensitivity expressed by Formula 1, first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  Second, if P=0.01%, Al=0.021, B and Cr=0%, presently claimed formula 1 is 2.2245, hence is expected to be less than 3.4.
Yoshida differs from instant claim 1 such that it does not disclose instant claim 1 amended austenite grain size.
Chiba indicates instant amended austenite grain size would have been obvious to one skill in the art as indicated in the rejection of claim 1 over Aihara in view of Chiba above.
As for claim 3, Chiba’s austenite grain size 8.0-10.5 is equivalent to 11.2-22.4 microns.  
As for claim 8, Chiba discloses B 0.001-0.006%.(English Translation Page 4 Paragraph 4)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,961,610. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a steel material comprising same compositions ranges and microstructure of 95% or more of austenite and same composition index of sensitivity expressed by the same Formula with a range of 3.4 or less.
Response to Argument
In response to argument filed on 09/12/2022 that none of cited reference discloses austenite area fraction 95% or more and austenite grain size, argument is not persuasive because non-magnetic characteristic suggests full austenite (i.e. 100%) as microstructure as evidenced by Chiba.  Second, Kim and Yoshida expressly disclose a single austenite structure which suggests 95% or more.  Third, newly cited reference Chiba discloses austenite grain size 11.2-22.4 microns, hence meeting amended >=10 microns.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733